                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:20-CV-00293-GCM
 BROOKDALE SENIOR LIVING
 COMMUNITIES, INC.,

                 Plaintiff,

    v.                                                          ORDER

 RACHEL E. WEIR, as Administrator of
 the Estate of Jean Howard,

                 Defendant,

    and

 RACHEL E. WEIR,

                 Counter Claimant,

    v.

 BROOKDALE SENIOR LIVING
 COMMUNITIES, INC.,

                 Counter Defendant.


         THIS MATTER IS BEFORE THE COURT on the Motions for Admission Pro Hac

Vice concerning Ali Naini (Doc. No. 15), Elizabeth A. Aniskevich (Doc. No. 16), and Kelly Bagby

(Doc. No. 17).

         Upon review and consideration of the Motions, which were accompanied by submission

of the necessary fees, the Court hereby GRANTS the Motions.

         In accordance with Local Rule 83.1(b), Ali Naini, Elizabeth A. Aniskevich, and Kelly

Bagby are admitted to appear before this court pro hac vice to represent Rachel E. Weir, Executrix

of the Estate of Jean Howard.



          Case 3:20-cv-00293-GCM Document 19 Filed 12/23/20 Page 1 of 2
    SO ORDERED.




                       Signed: December 23, 2020




Case 3:20-cv-00293-GCM Document 19 Filed 12/23/20 Page 2 of 2
